324 F.2d 501
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MIAMI COCA-COLA BOTTLING COMPANY, Respondent.
No. 20288.
United States Court of Appeals Fifth Circuit.
Nov. 19, 1963.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Paul J. Spielberg, Atty., Arnold Ordman, Gen. Counsel, Allison W. Brown, Jr., Atty., N.L.R.B., for petitioner.
O. R. T. Bowden, Hamilton & Bowden, Jacksonville, Fla., for respondent.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, District Judge.  PER CURIAM.


1
We have carefully considered the record in this case, including the grave doubts cast upon the credibility of one of the principal witnesses for the General Counsel.  We conclude that there is substantial evidence upon the record as a whole, in light of the corroborating testimony, to support the findings and conclusions of the Board.


2
The Board's Order will be enforced.